Exhibit 12.1 FHLBANK TOPEKA CALCULATION OF EARNINGS TO FIXED CHARGES 12/31/2009 (Thousands) 12/31/2009 12/31/2008 12/31/2007 12/31/2006 12/31/2005 Earnings Income Before Assessments Total Fixed Charges Capitalized Interest - Total Earnings Fixed Charges Interest Expense1 Capitalized Interest - Estimated Interest Attributable to Rental Expense 2 - Total Fixed Charges Earnings to Fixed Charges Ratio 1 For purposes of this calculation the amortization of premium, discount, and capitalized expenses related to indebtedness are included in interest expense and have not been separately displayed in this calculation. 2 The FHLBank has rental expense; however, has not placed an estimated of the interest expense included in rental expense in this calculation as the amount is very minimal.
